Citation Nr: 1720642	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-41-321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for cervical strain prior to June 1, 2016, and in excess of 10 percent therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 2003 to September 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in April 2014 so that the Veteran could be scheduled to testify at a videoconference Board hearing.  While the hearing was scheduled, the Veteran failed to appear.  The matter was again remanded by the Board in April 2016 so that updated VA treatment records could be obtained and the Veteran could be afforded a contemporaneous compensation examination.  This was accomplished on June 1, 2016, and the rating was increased to 10 percent.  The Veteran has not withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to June 1, 2016, the Veteran's cervical strain was manifested by occasional complaints of pain, without limitation of motion, limitation of function or symptoms of radiculopathy.  

2.  As of June 1, 2016, the Veteran's cervical strain was manifested by range of motion with forward flexion to 40 degrees; backward extension to 30 degrees, lateral flexion to 35 degrees, bilaterally, and rotation to 70 degrees, bilaterally; slight degenerative joint disease; and mild radiculopathy.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for cervical strain have not been met prior to June 1, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2016).  

2.  The criteria for an increased rating in excess of 10 percent for cervical strain have not been met since June 1, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Codes 5242-5237 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in June 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Cervical Strain

Service connection for cervical strain was granted by the RO in an October 2009 rating decision.  A noncompensable (0 percent) initial disability rating was awarded, effective September 19, 2008, under the provisions of Code 5237.  The rating was increased to 10 percent as of June 1, 2016, the date of a VA compensation examination.  

VA outpatient treatment records show that in February 2009, the Veteran had complaints of neck pain.  An examination was conducted by VA in July 2009.  At that time, examination of the spine showed occasional cervical pain without radiation.  He took medication as needed at bedtime, which was helpful.  Range of motion of the cervical spine was full, with no abnormal spinal deviation, no muscle wasting, no weakness, tenderness, evidence of spasm, or swelling.  An X-ray study of the cervical spine was normal.  The diagnosis was cervical strain.  In an October 2009 addendum, the examiner noted that, after repetitively flexing and extending, testing for fatigability, pain, weakness, and incoordination showed no change in range of motion.  

Additional VA outpatient treatment records include a report in April 2010 at which time, the Veteran stated that he had "no problem" with his cervical spine.  He had complaints of neck pain in April 2014, when inspection of the spine was without deformity.  There was mild palpation to the midline of the cervical spine in the lower region and significant bilateral C7 paraspinal pain that occasionally sent pain intrascapularly.  Range of motion of the cervical spine was normal.  

An examination was conducted by VA on June 1, 2016.  At that time, the diagnosis was cervical strain.  The Veteran stated that he had daily chronic neck pain that increased with repetitive range of motion or lifting with the upper extremities.  He reported having more pain on the left side of the neck towards the base.  He reported having no flare-ups, functional loss or functional impairment as a result of the cervical spine.  Range of motion was noted to be abnormal, with forward flexion to 40 degrees; backward extension to 30 degrees, lateral flexion to 35 degrees, bilaterally, and rotation to 70 degrees, bilaterally.  The abnormal range of motion and any pain was not shown to contribute to functional loss.  The Veteran was able to perform repetitive use testing without additional functional loss.  There was no guarding or muscle spasm noted.  On neurologic examination there was evidence of radiculopathy, with mild pain, paresthesia and numbness on the left.  There was involvement of C7 and C8 nerve roots on the left.  There was no ankylosis of the spine.  There was no evidence of neurologic involvement or episodes of intervertebral disc syndrome (IVDS).  Imaging studies showed degenerative joint disease, with a small spur being seen at the level of C6.  The Veteran's cervical spine disorder did not impact his ability to work.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Prior to June 1, 2016, the Veteran's cervical spine disorder was primarily manifested by complaints of pain, without limitation of motion or function.  X-ray studies prior to June 2016 consistently showed no evidence of degenerative joint disease of the cervical spine.  As such, the evidence of record prior to this date gives no basis for a compensable evaluation.  

On the examination of June 1, 2016, the Veteran's cervical spine disorder first demonstrated limitation of motion, radiculopathy, and slight arthritis.  The limitation of motion, with forward flexion limited to 40 degrees and a combined range of motion less than 335 degrees, but greater than 170 degrees, is not sufficient to warrant a rating in excess of 10 percent.  Neither is there evidence of incapacitating episodes of IVDS, which could provide a basis for a rating in excess of the current 10 percent evaluation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for cervical strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's cervical strain is not shown to manifest any disability but occasional pain prior to June 1, 2016.  As of that date, manifestations of limitation of motion productive of impairment warranting a 10 percent rating as well as arthritis and mild radicular symptoms were demonstrated.  These are rated as part of the arthritis and directly correspond to the schedular criteria for the 10 percent evaluation, which also incorporates various orthopedic factors that limit motion or function of the cervical spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's cervical spine disability, and no referral for an extraschedular rating is required.  


ORDER

An initial compensable rating for cervical strain prior to June 1, 2016, and in excess of 10 percent therefrom, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


